DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are pending and allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynne Wang Reg. No.74,876 on May 4, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
This listing of claims replaces all prior versions, and listings, of claims in the application:
Listing of Claims:

1.	(Currently Amended)  A computing system comprising:
one or more processors; and
one or more computer-readable hardware storage devices having thereon computer-execution instructions that are structured such that, when executed by the one or more processors, the computing system is configured to perform at least:
generate a plurality of log records, each of which corresponding to a write operation; 
for each of the plurality of log records, the write operation comprising:
persisting the log record in a persistent log when the corresponding write operation is performed;
receiving a request for a log record from a secondary computing system;
determining, by a broker component, whether or not the requested log record has been persisted in the persistent log;
when the log record is determined to have been persisted in the persistent log, responding, by the broker component, to the request for the log record by causing the requested log record to be provided to the secondary computing system, causing the secondary computing system to perform the write operation that has been performed by the computing system and has been persisted in the log record; and
when the log record is not determined to have been persisted in the persistent log, preventing, by the broker component, the requested log record from being provided to the secondary computing system for at least so long as the broker component cannot confirm that the log record has been persisted in the persisted log, such that the secondary computing system is prevented from performing the write operation corresponding to the log record that has not been performed by the computing system or has not been persisted in the log record.

2.	(Canceled)  

3.	(Currently Amended)  The computing system in accordance with Claim 1

4.	(Previously Presented)  The computing system in accordance with Claim 1, the secondary computing system being a storage segment server that stores a storage segment on which an operation is to be performed as recorded in the log record.

5.	(Original)  The computing system in accordance with Claim 4, wherein the storage segment server is a particular storage server amongst a plurality of storage segment servers that collectively store user data for a primary compute system, the particular storage segment server being assigned to store a set of storage segments including the storage segment on which the operation is to be performed as recorded in the log record.

6.	(Original)  The computing system in accordance with Claim 5, the broker component first determining that the log record is for an operation performed on a storage segment of a set of storage segments assigned to the particular storage segment server prior to causing the log record to be provided to the particular storage segment server.

7.	(Original)  The computing system in accordance with Claim 5, log records being provided within a block of a plurality of log records, the determination of whether the log record has been persisted within the persistent log being a determination of whether the block that contains the log record has been persisted within the persistent log, the broker component first determining that the block of records contains a least one log record for an operation performed on a storage segment of a set of storage segments assigned to the particular storage segment server prior to causing the log record to be provided to the particular storage segment server.

8.	(Original)  The computing system in accordance with Claim 1, log records being provided within a block of a plurality of log records, the determination of whether the log record has been persisted within the persistent log being a determination of whether the block that contains the log record has been persisted within the persistent log.

9.	(Original)  The computing system in accordance with Claim 8, the request for the log record being a request for a block of log records.

10.	(Previously Presented)  The computing system in accordance with Claim 1, wherein if the log record is determined to have not yet been persisted in the persistent log, the broker component causes the log record to be provided to the secondary computing system after the broker component later confirms that the log record has been persisted in the persistent log.

11.	(Currently Amended)  A method for a broker component brokering log records, the method comprising:
generating a plurality of log records, each of which corresponding to a write operation;
for each of the plurality of log records, the write operation comprising:
persisting the log record in a persistent log when the corresponding write operation is performed; 
receiving a request for a log record from a secondary computing system;
determining, by the broker component, whether or not the requested log record has been persisted in a persistent log;
when the log record is determined to have been persisted in the persistent log, responding, by the broker component, to the request for the log record by causing the requested log record to be provided to the secondary computing system, causing the secondary computing system to perform the write operation that has been performed by the computing system and has been persisted in the log record; and
when the log record is not determined to have been persisted in the persistent log, preventing, by the broker component, the requested log record from being provided to the secondary computing system for at least so long as the broker component cannot confirm that the log record has been persisted in the persisted log, such that the secondary computing system is prevented from performing the write operation corresponding to the log record that has not been performed by the computing system or has not been persisted in the log record.

12.	(Previously Presented)  The method in accordance with Claim 11, the log record being for an operation performed by a primary compute system.

13.	(Previously Presented)  The method in accordance with Claim 11, the secondary computing system being a storage segment server that stores a storage segment on which an operation is to be performed as recorded in the log record.

14.	(Original)  The method in accordance with Claim 13, wherein the storage segment server is a particular storage server amongst a plurality of storage segment servers that collectively store user data for a primary compute system, the particular storage segment server being assigned to store a set of storage segments including the storage segment on which the operation is to be performed as recorded in the log record.

15.	(Original)  The method in accordance with Claim 14, the broker component first determining that the log record is for an operation performed on a storage segment of a set of storage segments assigned to the particular storage segment server prior to causing the log record to be provided to the particular storage segment server.

16.	(Original)  The method in accordance with Claim 14, log records being provided within a block of a plurality of log records, the determination of whether the log record has been persisted within the persistent log being a determination of whether the block that contains the log record has been persisted within the persistent log, the broker component first determining that the block of records contains a least one log record for an operation performed on a storage segment of a set of storage segments assigned to the particular storage segment server prior to causing the log record to be provided to the particular storage segment server.

17.	(Original)  The method in accordance with Claim 11, log records being provided within a block of a plurality of log records, the determination of whether the log record has been persisted within the persistent log being a determination of whether the block that contains the log record has been persisted within the persistent log.

18.	(Original)  The method in accordance with Claim 17, the request for the log record being a request for a block of log records.

19.	(Previously Presented)  The method in accordance with Claim 11, wherein if the log record is determined to have not yet been persisted in the persistent log, the broker component causes the log record to be provided to the secondary computing system after the broker component later confirms that the log record has been persisted in the persistent log.

20.	(Currently Amended)  A computer program product comprising one or more computer-readable hardware storage devices having thereon computer-executable instructions that are structured such that, when executed by one or more processors of a computing system, configure the computing system to perform at least:
generate a plurality of log records, each of which corresponding to a write operation;
for each of the plurality of log records, the write operation comprising:
persisting the log record in a persistent log when the corresponding write operation is performed;
receiving a request for a log record from a secondary computing system;
determining, by a broker component, whether or not the requested log record has been persisted in the persistent log;
when the log record is determined to have been persisted in the persistent log, responding, by the broker component, to the request for the log record by causing the requested log record to be provided to the secondary computing system, causing the secondary computing system to perform the write operation that has been performed by the computing system and has been persisted in the log record; and
if the log record is not determined to have been persisted in the persistent log, preventing, by the broker component, the requested log record from being provided to the secondary computing system for at least so long as the broker component cannot confirm that the log record has been persisted in the persisted log, such that the secondary computing system is prevented from performing the write operation corresponding to the log record that has not been performed by the computing system or has not been persisted in the log record.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
In (claims 1, 11 and 20), the prior art on record does not explicitly disclose “for each of the plurality of log records, the write operation comprising:
persisting the log record in a persistent log when the corresponding write operation is performed;
receiving a request for a log record from a secondary computing system;
determining, by a broker component, whether or not the requested log record has been persisted in the persistent log;
when the log record is determined to have been persisted in the persistent log, responding, by the broker component, to the request for the log record by causing the requested log record to be provided to the secondary computing system, causing the secondary computing system to perform the write operation that has been performed by the computing system and has been persisted in the log record; and
when the log record is not determined to have been persisted in the persistent log, preventing, by the broker component, the requested log record from being provided to the secondary computing system for at least so long as the broker component cannot confirm that the log record has been persisted in the persisted log, such that the secondary computing system is prevented from performing the write operation corresponding to the log record that has not been performed by the computing system or has not been persisted in the log record”.
As dependent claims 3-10 and 12-19 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165